EXHIBIT 10.18
USG CORPORATION
 
Annual Base Salaries
of
Named Executive Officers
 

              NAMED EXECUTIVE       ANNUAL BASE OFFICER   TITLE   SALARY    
 
        William C. Foote  
Chairman of the Board
  $ 1,150,000      
 
        James S. Metcalf  
President and Chief Executive Officer
    825,000      
 
        Richard H. Fleming  
Executive Vice President and Chief Financial Officer
    530,000      
 
        Christopher R. Griffin  
Executive Vice President — Operations
    375,000      
 
        Fareed A. Khan  
Executive Vice President, Finance and Strategy
    385,000  

 